Citation Nr: 1750786	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-32 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1962 to November 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction of the claim was subsequently transferred to the RO in Ft. Harrison, Montana.  The Veteran testified before the undersigned in a July 2014 hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the Veteran's claim of entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is provided every possible consideration.

The Board remanded the claim for TDIU in May 2017 for an examination and opinion regarding whether the Veteran's service-connected conditions prevented him from obtaining or sustaining substantially gainful employment.  Specifically, the Board asked the examiner to opine whether the combined effects of the Veteran's multiple service-connected disabilities made the Veteran unemployable, and if not, what type of employment would the Veteran be suited for and what accommodations would be required due to service-connected disability. 

However, a review of the development by the RO subsequent to the remand shows that no such opinion was obtained.  While the Board recognizes that the Veteran was provided several examinations regarding all of his service-connected conditions, none of the examinations spoke to the opinion request regarding the combined effects of the service-connected disabilities.  The Board finds that individual examination reports separately stating that there was no functional loss due solely to the service-connected disability examined at that examination does not provide an adequate opinion regarding the Veteran's ability to obtain and sustain gainful employment due to service-connected disabilities.  An examination is required which speaks to the totality of the Veteran's disability picture considering the combined effect of all of the service-connected disabilities. 

Additionally, the examiner did not provide an adequate opinion regarding the nature and type of employment the Veteran may be able to perform, or the kind of accommodations that would be required at any employment due to the service-connected disabilities.  Consequently, the Board cannot consider the development requested to be substantially accomplished, and the claim must be again remanded to complete the requests in the May 2017 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.

2.  Schedule the Veteran for a VA examination with an appropriate medical doctor physician.  The examiner should describe the symptoms and effects of all of the service-connected disabilities on employment.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

